DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 10/11/2019 and 09/10/2019 is acknowledged.
Claims 1-32 have been canceled.  Overall, claims 33-36 are pending in this application.

Drawings
1.	The drawings were received on 10/11/2019 and 09/10/2019.  These drawings are approved.

Specification
2.	The substitute specification filed 10/11/2019 containing no new matter has been entered.
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title incorporating the features is suggested as compressor with liquid injection cooling having a mechanical seal disposed along leakage path between gate and casing.

Claim Objections
4.	Claim 33-36 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
first, second, and third seals disposed sequentially along a leakage path between the gate and casing” is vague because there is no reference frame for the first seal, second seal and third seal disposed between the gate and the casing with respect to the rotor and the casing.  
	Accordingly, the applicants are suggested to correct as:
	- Claim 33: page 3, lines 14-15, “first, second, and third seals disposed sequentially along a leakage path between the gate and casing” should be changed to -- first, second, and third seals disposed sequentially along a leakage path between the gate and the casing, with the first seal positioned closed to the compression chamber in a direction from the compression chamber toward a hydraulic bearing located below the third seal --.
	- Claim 35, the term “can be installed” in line 3 renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the first, second, and third seals and housing are installed into the casing as a single unit and under what condition the first, second, and third seals and housing are not installed into the casing as a single unit.  
	Accordingly, the applicants are suggested to correct as: 
		- Claim 35; page 3, lines 2-3, “such that the first, second, and third seals and housing can be installed into the casing as a single unit” should be changed to -- such that the first, second, and third seals and the removable housing are installed into the casing as a single unit--.



s 33 and 36 are objected to because of the following informalities:  
Claim 33: page 3, line 17, “a hydraulic fluid passageway that connects the source” should be changed to -- a hydraulic fluid passageway that connects the source of pressurized hydraulic fluid --.
Claim 36: page 4, line 4, “filled with pressurized hydraulic fluid” should be changed to -- filled with the source of pressurized hydraulic fluid --.
Appropriate correction is required.
6.	Claim 34 is objected to by virtue of their dependence on claim 33.

Allowable Subject Matter
7.	Claim 33 would be allowable if rewritten or amended to overcome the objection as set forth in this Office action. 
8.	Claims 34-36 are also indicated as allowable subject matter by virtue of being respectively dependent on either independent claim 33.

Prior Art
9.	The IDSs (PTO-1449) filed on July 7, 2020, Jan. 8, 2020 and Sept. 10, 2019 have been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents: Armstrong (U.S. Patent Number 3,451,381), Frank (U.S. Patent Number 4,657,491), Penn (U.S. Patent Number 5,540,199), Yoshida (U.S. Patent Number 6,481,720B1), Gorski (U.S. Patent Application Publication Number 2005/0274350A1), .

Conclusion
11.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746